Citation Nr: 9928151	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-16 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  He served in Vietnam and his decorations 
include the Purple Heart Medal and the Combat Infantryman 
Badge.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
tinnitus and an increased (compensable) evaluation was denied 
for bilateral hearing loss.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1998).  The Court of Appeals for Veterans 
Claims (Court) has held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet.App. 88 (1996).  However, in July 1996, the 
Court held that § 3.321(b)(1) does not preclude the Board 
from concluding, on its own, that a claim does not meet the 
criteria for submission pursuant to the regulation.  Bagwell 
v. Brown, 9 Vet.App. 337 (1996).  The Court has also held 
that the Board must only address referral under § 3.321(b)(1) 
when exceptional or unusual circumstances are present.  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  Having 
reviewed the record with these holdings in mind, the Board 
finds no basis for action on the question of assignment of an 
extraschedular rating.









FINDINGS OF FACT

1.  Hearing loss currently manifested by an average puretone 
threshold of 59 decibels (dB) in the right ear at frequencies 
of 1000, 2000, 3000, and 4000 Hertz (Hz), with 84 percent 
speech discrimination; and an average puretone threshold of 
58 dB in the left ear at the same frequencies with 92 percent 
speech discrimination.  

2.  Findings of tinnitus in the left ear are shown at the 
time of a February 1971 VA examination, conducted less than 
two months after the veteran's active duty discharge.  

3.  The incurrence of tinnitus during the veteran's active 
duty is consistent with the circumstances surrounding his 
combat service in Vietnam.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
have not been met for hearing loss.  38 U.S.C.A. §§ 1154, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1999).  

2.  The preponderance of the evidence weighs in favor of a 
finding that tinnitus was incurred during the veteran's 
period of active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation for hearing loss

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Evidence

The report of a November 1968 pre-service audiology 
examination shows a diagnosis of impaired sensorineural 
hearing, with an assessment of 36 percent impairment on the 
right and 27 percent impairment on the left, for a combined 
hearing loss of 30 percent.  The November 1970 separation 
examination report shows a notation of mid and high frequency 
hearing loss in both ears.  

In October 1971, service connection was granted for bilateral 
high frequency hearing loss, based on in-service aggravation 
of a pre-existing hearing loss.  

In March 1998, the veteran was afforded an audiological 
examination in conjunction with his claim for a compensable 
evaluation for hearing loss.  He complained of extreme 
difficulty understanding certain people when they speak.  

On audiometric examination, puretone thresholds in the right 
ear were recorded at 20, 15, 50, 75, and 95 decibels (dB), at 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz (Hz), 
respectively, for an average puretone loss of 59 dB.  In the 
left ear, puretone thresholds were recorded as 25, 20, 60, 
60, and 90 dB at frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz, respectively, for an average puretone loss of 58 
dB.  Speech recognition score on Maryland CNC word list was 
84 percent in the right ear and 92 percent in the left ear.  

The examiner indicated that in both the left and the right 
ears, there was normal hearing sensitivity which drops 
precipitously at 2,000 Hz and above to a profound 
sensorineural hearing loss.  


Analysis

The veteran contends that a compensable evaluation is 
warranted for his service-connected hearing loss.  He has 
stated that his hearing impairment has grown worse in the 
years since service connection was granted, and it was his 
belief that his hearing impairment will only continue to 
worsen.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

The Board notes that the criteria pertaining to evaluation of 
diseases of the ear and other sense organs have been recently 
amended, effective June 10, 1999.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so. Marcoux v. Brown, 
9 Vet.App. 289 (1996); Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  

As the propriety of an increased (compensable) evaluation for 
hearing loss was last addressed by the RO at the time of the 
August 1998 statement of the case, the RO has not yet 
evaluated the instant claim in light of the recently revised 
rating criteria.  However, it is the Board's view that as 
liberalizing changes were not made with respect to the 
criteria pertaining to evaluation of hearing impairment, the 
veteran is not prejudiced by adjudication of this claim (in 
light of the recently revised rating criteria) by the Board 
in the first instance.  

According to 38 C.F.R. § 4.85 (1999), hearing impairment is 
evaluated by taking the results of controlled speech 
reception tests together with the results of the puretone 
audiometry test, in which an average hearing threshold level 
in the frequencies of 1000, 2000, 3000, and 4000 Hz is 
provided.  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels, from Level I for essentially normal 
acuity through Level XI for profound deafness.

In applying the schedular criteria to the results of the 
veteran's most recent audiological examination, the right ear 
is classified as Level III, with an average puretone 
threshold of 59 dB and a speech recognition score of 84 
percent.  The left ear is classified as Level II, with an 
average puretone threshold of 58 and a speech recognition 
score of 92 percent.  See Table VI, 38 C.F.R. § 4.87 (1999).  

For evaluating hearing loss in both ears, the Schedule bases 
compensability on the level of hearing in the better ear 
considered with the level of hearing acuity in the poorer 
ear.

As noted, the veteran's hearing impairment is classified as 
Level III in the right ear, and Level II in the left ear.  
According to Table VII, 38 C.F.R. § 4.87, a non-compensable 
evaluation is appropriate where the hearing acuity is Level 
II in the better ear, which is the left ear in this case, and 
Level III in the poorer ear, which is the right ear in this 
case. As currently manifested, therefore, the veteran's 
hearing impairment does not warrant a compensable evaluation 
under the pertinent diagnostic criteria.  Accordingly, an 
increased (compensable) evaluation is not warranted for the 
veteran's hearing loss as it is manifested at this time.

Service connection for tinnitus

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.





Evidence

Service medical records show that the veteran entered service 
with impaired sensorineural hearing bilaterally.  The report 
of his November 1970 separation examination shows that the 
ears and drums were clinically evaluated as normal, and a 
notation of mid and high frequency hearing loss was made.  

In February 1971 (the month following his January 1971 active 
duty discharge), the veteran submitted a claim for service 
connection for hearing loss.  On the claims form, he 
indicated that he was in a tank the entire time he was in 
Vietnam, near the big gun, which affected his hearing.  

In March 1971, the veteran was afforded a VA examination in 
conjunction with his service-connected claims.  It was noted 
that he was complaining of hearing loss in the left ear and 
tinnitus.  On examination of the ears, the canals and drums 
were within normal limits, and no perforations were found.  
Findings included tinnitus and hearing loss in the left ear.  

In September 1971, the veteran was afforded a VA ear 
examination.  The ear canals and drums were negative, and the 
examiner provided diagnoses of physical ENT, essentially 
negative, with no evidence of defective hearing.  

In March 1998, the veteran was afforded a VA examination in 
conjunction with his current claim for service connection for 
tinnitus.  He reported excessive levels of noise while in 
Vietnam and in his current job as a maintenance worker, 
without the use of hearing protection in either situation.  
He estimated that tinnitus had been present for probably 
about 20 years, and he described the tinnitus as a ringing 
type noise which was occasional bilateral but occurred mostly 
in the right ear, with a periodic frequency of 1-2 times a 
week.  The veteran indicated that the tinnitus is bothersome, 
and it interferes with trying to hear soft things.  


Analysis

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1997), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998).

Having reviewed the record, the Board has concluded that a 
grant of service connection is warranted for tinnitus.  
Specifically, the record shows that when seen for VA 
examination shortly following his active duty discharge, the 
veteran reported that he was experiencing tinnitus and 
findings included tinnitus in the left ear.  Thus, the 
evidence shows that tinnitus was manifested even before the 
noise exposure which the veteran sustained during the post-
service employment period.  

In addition, the record shows that the veteran served in a 
combat capacity during his active duty, and that he has 
reported that he served in and on a tank in close proximity 
to large guns.  This assertion is corroborated by his 
military decorations, which include the Combat Infantryman 
Badge and Purple Heart Medal, citations which are indicative 
of combat service.  Therefore, the Board must accept 
satisfactory lay or other evidence of service incurrence of 
tinnitus if consistent with the with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence in 
service.  

In the Board's view, the incurrence of tinnitus is consistent 
with the circumstances surrounding the veteran's combat 
service in Vietnam.  In addition, the manifestation of 
tinnitus within such a short period of time following 
discharge tends to suggest that tinnitus had its onset during 
the veteran's period of active duty.  For these reasons, the 
Board has utilized 38 U.S.C.A. § 1154 to resolve every 
reasonable doubt in the veteran's favor, and as such, the 
Board finds that the preponderance of the available evidence 
weighs in favor of a finding that service connection is 
warranted for the tinnitus which is currently manifested.  


ORDER

An increased (compensable) evaluation is denied for hearing 
loss.  

Service connection is granted for tinnitus.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

